Beaver, J.,
dissenting:
I would hold as matter of law that a passenger upon an electric street car in motion, who voluntarily put himself in a 'position of peril by balancing with one foot upon the lower step and the other upon the platform, and maintaining such a position with the expectation that the car will stop short of the usual place of stopping as fixed by the rules of the company, is guilty of contributory negligence, and therefore cannot recover in an action of trespass for injuries sustained by a fall, by reason of an unexpected start of the car from any cause.
I therefore respectfully dissent from the judgment entered in this case.
W. D. Porter, J., joins in this dissent.